Case 7:20-cv-00103-TTC-RSB Document 25 Filed 11/02/20 Page 1 of 8 Pageid#: 179




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

 JESSE JAMES BOWDEN,              )
                                  )     Civil Action No. 7:20cv00103
       Plaintiff,                 )
                                  )
 v.                               )     MEMORANDUM OPINION
                                  )
 RANDALL BATEMAN, et al.,         )     By: Hon. Thomas T. Cullen
                                  )            United States District Judge
       Defendants.                )
 ________________________________________________________________________

        Jesse James Bowden, a Virginia inmate proceeding pro se, filed this action under 42

 U.S.C. § 1983, alleging that Defendants Randall Bateman, Curley Seller, and J. Collins

 (collectively “Defendants”) failed to protect him from a dog bite. Defendants filed a motion

 for summary judgment, arguing that Bowden failed to exhaust available administrative

 remedies before filing this action. Bowden has responded to the motion, and the matter is

 now ripe for decision. After reviewing the record, the court will grant the defendants’ motion

 for summary judgment.

                                               I.

        Bowden alleges he was “maliciously attacked” by a dog from the therapeutic dog

 program. On September 20, 2019, two dogs entered Bowden’s housing unit for “therapeutic

 petting purposes” and “everyone” began petting them. When Bowden pet one of the dogs,

 the dog bit his right hand, drawing blood and leaving puncture marks. Bowden was taken to

 the medical unit and received treatment, including pain medication, for his injuries. Bowden

 claims Defendants knew that this dog had a history of attacking other inmates and causing
Case 7:20-cv-00103-TTC-RSB Document 25 Filed 11/02/20 Page 2 of 8 Pageid#: 180




 serious injuries but made no effort to “cure and/or eliminate the possibility of further attacks.”

 (Compl. ¶ 9, ECF No. 1.)

                                                II.

        Federal Rule of Civil Procedure 56(a) provides that a court should grant summary

 judgment “if the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” “As to materiality, . . . [o]nly disputes over

 facts that might affect the outcome of the suit under the governing law will properly preclude

 the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 Summary judgment is inappropriate “if the dispute about a material fact is ‘genuine,’ that is, if

 the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

 Id.; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001).

 However, if the evidence of a genuine issue of material fact “is merely colorable or is not

 significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at 249-50

 (internal citations omitted). In considering a motion for summary judgment under Rule 56, a

 court must view the record as a whole and draw all reasonable inferences in the light most

 favorable to the nonmoving party. See id. at 255; Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.

 1994). The non-moving party may not rely on beliefs, conjecture, speculation, or conclusory

 allegations to defeat a motion for summary judgment. Baber v. Hosp. Corp. of Am., 977 F.2d

 872, 874-75 (4th Cir. 1992). Rather, the evidence relied on must meet “the substantive

 evidentiary standard of proof that would apply at a trial on the merits.” Mitchell v. Data Gen.

 Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993) (“The summary judgment inquiry thus scrutinizes

                                                -2-
Case 7:20-cv-00103-TTC-RSB Document 25 Filed 11/02/20 Page 3 of 8 Pageid#: 181




 the plaintiff’s case to determine whether the plaintiff has proffered sufficient proof, in the

 form of admissible evidence, that could carry the burden of proof of his claim at trial.”);

 Sakaria v. Trans World Airlines, 8 F.3d 164, 171 (4th Cir. 1993) (finding that the district court

 properly did not consider inadmissible hearsay in an affidavit filed with motion for summary

 judgment).

                                               III.

           Defendants argue that Bowden failed to exhaust available administrative remedies

 before filing this action, as required by 42 U.S.C. § 1997e(a). For the following reasons, the

 court will grant defendants’ motion for summary judgment.

           The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be

 brought with respect to prison conditions under section 1983 of this title, or any other Federal

 law, by a prisoner confined in any jail, prison, or other correctional facility until such

 administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[E]xhaustion is

 mandatory under the PLRA and . . . unexhausted claims cannot be brought in court.” Jones v.

 Bock, 549 U.S. 199, 211 (2007) (citing Porter v. Nussle, 534 U.S. 516, 524 (2002)). A prisoner

 must exhaust all available administrative remedies, whether or not they meet federal standards

 or are plain, speedy, or effective, and even if exhaustion would be futile because those remedies

 would not provide the relief the inmate seeks. Porter, 534 U.S. at 524; Davis v. Stanford, 382 F.

 Supp. 2d 814, 818 (E.D. Va. 2005). Failure to exhaust all levels of administrative review is not

 proper exhaustion and will bar an inmate’s § 1983 action. Woodford v. Ngo, 548 U.S. 81, 88-89

 (2006).

                                               -3-
Case 7:20-cv-00103-TTC-RSB Document 25 Filed 11/02/20 Page 4 of 8 Pageid#: 182




        Ordinarily, an inmate must follow the required procedural steps in order to exhaust his

 administrative remedies. Moore v. Bennette, 517 F.3d 717, 725, 729 (4th Cir. 2008); see Langford v.

 Couch, 50 F. Supp. 2d 544, 548 (E.D. Va. 1999) (“[T]he second PLRA amendment made clear

 that exhaustion is now mandatory.”). An inmate’s failure to follow the required procedures of

 the prison’s administrative remedy process, including time limits, or to exhaust all levels of

 administrative review is not “proper exhaustion” and will bar the claim. Woodford, 548 U.S. at

 90. The court, however, is “obligated to ensure that any defects in administrative exhaustion

 were not procured from the action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell,

 478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

 Accordingly, an inmate need only exhaust “available” remedies. 42 U.S.C. § 1997e(a). An

 administrative remedy is not available “if a prisoner, through no fault of his own, was

 prevented from availing himself of it.” Moore v. Bennette, 517 F.3d at 725.

        In support of the defendants’ motion for summary judgment, Grievance Coordinator

 S. Massenburg provided an affidavit; Virginia Department of Corrections’ (“VDOC”)

 Offender Grievance Procedure, Operating Procedure (“OP”) 866.1; and all of Bowden’s

 grievance records. (ECF No. 22-1.) In the affidavit, Massenberg explained that inmates are

 oriented to the Offender Grievance Procedure upon arriving in the VDOC. Prior to

 submitting a regular grievance, an inmate must demonstrate that he has made a good-faith

 effort to resolve, informally, his complaint. According to OP 866.1, this good-faith effort

 generally must be documented using an informal complaint. Once an inmate files an informal

 complaint, it is logged in VACORIS, the VDOC’s computer-based offender information

                                                -4-
Case 7:20-cv-00103-TTC-RSB Document 25 Filed 11/02/20 Page 5 of 8 Pageid#: 183




 management system, and a receipt is issued to the inmate. Within 15 days, staff should respond

 to the informal complaint. If an inmate is not satisfied with the response to the informal

 complaint, he may file a regular grievance. If a response is not given to the inmate within

 fifteen days of the informal complaint being logged, the inmate may proceed to filing a regular

 grievance and must attach the receipt of the informal complaint to the grievance as

 documentation of his attempt to resolve the issue informally.

        A regular grievance generally must be filed within thirty days from the date of the

 incident. Regular grievances are date-stamped on the working day they are received. If the

 grievance meets the criteria for acceptance, it is logged in VACORIS and a receipt is issued to

 the inmate within two working days from the date the grievance is received. If the grievance

 does not meet the criteria for acceptance, the grievance should be returned to the inmate

 within two working days from the date it is received with an explanation for why the grievance

 was rejected at intake. Intake rejections can be appealed to the Regional Ombudsman. The

 Regional Ombudsman’s review of the intake decision is the final level of review. If a grievance

 is accepted at intake, it may proceed through up to three levels of review.

        Bowden claims that he filed in informal complaint concerning the dog-bite incident on

 September 25, 2019. Bowden did not receive a receipt for this informal complaint and the

 VDOC has no record of it ever being filed. Consequently, Bowden never received a response

 to this informal complaint. Bowden subsequently filed a regular grievance concerning the dog-

 bite incident. The grievance was dated October 11, 2019, and date-stamped as received by the

 grievance office on October 15, 2019. Bowden attached a copy of his purported September

                                               -5-
Case 7:20-cv-00103-TTC-RSB Document 25 Filed 11/02/20 Page 6 of 8 Pageid#: 184




 25, 2019, informal complaint, but he did not attach a receipt for it. The regular grievance was

 rejected at intake on October 15, 2019, indicating that he had not used the informal process

 to resolve his complaint before filing the grievance. Bowden appealed the intake decision and

 the Regional Ombudsman upheld the rejection because VACORIS had no record of Bowden

 filing an informal complaint. (See generally ECF No. 22-1, pgs. 21–25.)

         On December 12, 2019, Bowden filed another informal complaint about the dog-bite

 incident. In response to the informal complaint, on December 16, 2019, defendant Unit

 Manager Bateman stated that when the dogs went into Bowden’s pod, the dog handlers

 explained to the inmates that they should not surround or touch the dogs from behind.1 Unit

 Manager Bateman also acknowledged that when Bowden touched the dog from behind, it bit

 him, and Bowden was taken directly to medical for examination. Bowden then filed a regular

 grievance, which he neither dated nor signed, and the grievance was rejected as untimely filed

 on December 18, 2020, nearly three months after the incident.

         In response to Defendants’ arguments that he failed to exhaust available administrative

 remedies, Bowden summarily claims that the defendants “thwarted” the “intake process” by

 not answering his informal complaint, that the Grievance Coordinator “deliberately

 prohibited” him from exhausting his remedies, and that the Regional Ombudsman did not

 return his informal complaint on a “proper timeline.”2


         1 Bowden disputes that any such warning was given to the inmates; however, this detail is irrelevant to
 the court’s determination of whether administrative remedies were available and properly exhausted.

         2 Bowden also submitted an affidavit of another inmate in which the other inmate outlines his own

 experience with the grievance process in an unrelated incident. This affidavit does not discuss any facts
 concerning the instant case.
                                                    -6-
Case 7:20-cv-00103-TTC-RSB Document 25 Filed 11/02/20 Page 7 of 8 Pageid#: 185




        The record reflects that Bowden did not properly complete the grievance process

 concerning his claim. OP 866.1 requires that, in filing a regular grievance after not receiving a

 response to an informal complaint, an inmate must attach the receipt for his informal

 complaint. The VDOC’s grievance process does not allow inmates to submit unprocessed

 copies of informal complaints in lieu of an informal complaint receipt. This is because “the

 institution is unable to verify which informal complaints might have been submitted, but not

 yet responded to, versus those which were handwritten by the offender but never actually

 turned in.” When Bowden’s first regular grievance concerning the dog bite was rejected, he

 still had approximately ten days to determine what had happened to his alleged informal

 complaint or to file a new one and obtain a receipt for it. Instead, Bowden appealed the intake

 decision and then ultimately started the grievance process again from the beginning, well after

 the time to do so had expired.

        Although Bowden claims Defendants and others interfered with his exhaustion, he

 does not explain how. He does not claim that he was unable to obtain forms, and based on

 his grievance record, it appears he was in fact able to obtain them. He also does not allege that

 anyone stopped his grievances from being filed. Instead, it appears that all of his

 submissions—with the exception of the initial informal complaint—were all received by the

 grievance department.

        Bowden’s conclusory allegations of interference appear to concern the amount of time

 taken to respond to his submissions. However, there is a process built into OP 866.1 that

 allows an inmate to proceed with the grievance process even when no response is given to

                                               -7-
Case 7:20-cv-00103-TTC-RSB Document 25 Filed 11/02/20 Page 8 of 8 Pageid#: 186




 him. Accordingly, the court concludes the Bowden has not established that administrative

 remedies were unavailable to him. Finding no genuine dispute of material fact on this

 determinative issue, the court concludes that Defendants are entitled to summary judgment as

 a matter of law because Bowden failed to exhaust available administrative remedies.

                                             IV.

        For the reasons stated, the court will grant Defendants’ motion for summary judgment.

        ENTERED this 2nd day of November, 2020.



                                                     /s/ Thomas T. Cullen
                                                   _________________________________
                                                   HON. THOMAS T. CULLEN
                                                   UNITED STATES DISTRICT JUDGE




                                             -8-
